DETAILED ACTION
The application of Fujita for a “Determination method and storage medium” filed on April 1, 2021 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on April 1, 2021 and October 5, 2021 have been considered.
Claims 1-12 are presented for examination. 
Claims 1 and 7 are rejected under 35 USC § 112.

Claims 1-6 are rejected under 35 USC § 101.

Claims 1-12 are rejected under 35 USC § 102.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “the resource usage in future” is repeated in the above limitation. It is unclear whether “the resource usage in future” refers to the first model or the second model. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring service usage, resource usage, a quality value, identifying the resource usage in future, determining whether to output an alarm.
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/on paper but for the recitation of generic computer components. That is, other than reciting “by a computer” nothing in the claim element precludes the step from practically being performed in the mind/with pen and paper. For example, but for the “by a computer” language, the claim encompasses a user simply acquiring service/resource usage/a quality value, calculating the resource usage in future, and determining whether to output an alarm, in his/her mind/with pen and paper. The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Accordingly, for the reasons provided above, claims 1-6 are not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hamaguchi (U.S. PGPUB 20120106379). 

As per claims 1 and 7, Hamaguchi discloses a determination method/storage medium executed by a computer ([0017]), the method comprising:
acquiring service usage and resource usage related to a predetermined service ([0039]);
acquiring a quality value of the predetermined service ([0048], “quality of service”) by using the resource usage and the service usage ([0048]-[0055]);
identifying the resource usage in future by using a first model and the resource usage, the first model outputting a usage amount of a resource at any time point in future ([0062]-[0065]);
identifying the resource usage in future by using a second model and the service usage, the second model outputting a use amount of a service at any time point in future ([0018], “A learning estimator uses the collected network information and an operational expression for deriving the quality of the service”) and ([0039]); and


As per claims 2 and 8, Hamaguchi discloses generating a third model that outputs the quality value of the service related to the resource usage and the service usage, based on the acquired quality value of the service at any past time point (Figs. 3-9); and
identifying the quality value of the service predicted from the resource usage and the service usage by using the generated third model (Figs. 3-11), wherein the determining includes determining whether or not to output the alarm related to the service ([0075]) is determined based on the specified quality value of the service ([0102]-[0106]) and (Figs. 9-11).

As per claims 3 and 9, Hamaguchi discloses the acquiring the quality value of the service includes acquiring the quality value of the service associated with the usage amount of the resource approximated to the resource usage and the use amount of the service approximated to the service usage at any past time point (Figs. 3-9).

As per claims 4 and 10, Hamaguchi discloses acquiring the resource usage at a plurality of time points; acquiring the service usage at the plurality of time points ([0061]);


As per claims 5 and 11, Hamaguchi discloses the determining includes outputting the alarm related to the service when the quality value of the service is less than a threshold value ([0102]-[0106]) and (Figs. 9-11).

As per claims 6 and 12, Hamaguchi discloses the alarm includes information indicating a cause of a decrease in quality value of the service ([0102]-[0106]) and (Figs. 9-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113